196 F.2d 1019
Elmer Eugene CHRONISTER, Appellant,v.UNITED STATES of America, Appellee.
No. 11477.
United States Court of Appeals Sixth Circuit.
May 27, 1952.

Byron T. Jenings, Silverton, Ohio, for appellant.
John J. Kane, Jr., Cleveland, Ohio, Frank Steel, Cleveland Ohio, for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
The appeal in this criminal case came on to be heard on the oral arguments of attorneys for the appellant, Elmer Eugene Chronister, and for the appellee, United States of America, and has been duly considered on the briefs filed by both parties and on the whole record in the case;


2
From all of which it appears that there is no merit in the points made by appellant on appeal, it appearing that he was afforded by the District Judge ample opportunity upon his arraignment to have an attorney appointed to represent him and stated positively that he wanted to plead guilty and did not desire to have an attorney appointed by the court to represent him before he was sentenced;


3
Accordingly, the motion of appellant to vacate sentence is denied and the judgment entered in the District Court from which the appeal was taken is affirmed.